     Case: 1:19-cv-02710 Document #: 29 Filed: 05/16/19 Page 1 of 1 PageID #:3567



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

H-D U.S.A., LLC,
                                                    Case No. 19-cv-02710
              Plaintiff,
                                                    Judge Sharon Johnson Coleman
v.
                                                    Magistrate Judge M. David Weisman
HAPPYMOTO, et al.,
              Defendants.


                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Tuesday, May 21, 2019, at 9:00 a.m., Plaintiff H-D

U.S.A., LLC (“Harley-Davidson” or “Plaintiff”), by its counsel, shall appear before the Honorable

Judge Sharon Johnson Coleman in Courtroom 1425 at the U.S. District Court for the Northern

District of Illinois, 219 South Dearborn Street, Chicago, Illinois, and then and there present

Plaintiff’s Ex Parte Motion to Extend the Temporary Restraining Order.

Dated this 16th day of May 2019.            Respectfully submitted,

                                            /s/ Justin R. Gaudio
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            RiKaleigh C. Johnson
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080
                                            312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            rjohnson@gbc.law

                                            Counsel for Plaintiff H-D U.S.A., LLC
